Citation Nr: 0503558	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-34 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable rating for left tympanic 
membrane perforation


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1965 until August 1968.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision by the Albuquerque, New Mexico Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
granted service connection for left tympanic membrane 
perforation, rated 0 percent, and denied service connection 
for bilateral hearing loss and several other conditions.  

In his July 2003 notice of disagreement, the veteran appealed 
the 0 percent rating, indicating that he had problems with 
both tympanic membranes (eardrums).  He also mentioned 
tinnitus, ear pain and clogged ears, and in a September 2003 
rating decision, the RO denied service connection for 
tinnitus, ear pain and clogged ears. He has not appealed 
those denials.  The RO has not made any findings regarding 
the veteran's right tympanic membrane.  As he appears to have 
raised a claim seeking service connection for right tympanic 
membrane perforation, such matter is referred to the RO for 
appropriate action.      


FINDING OF FACT

0 percent rating is the only schedular rating provided for 
left tympanic membrane perforation; of itself it is not shown 
to cause any impairment of function, and factors warranting 
extraschedular consideration are neither shown nor alleged.


CONCLUSION OF LAW

A compensable rating is not warranted for left tympanic 
membrane perforation.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.87, Code 6211 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002).  Regulations implementing the VCAA are at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies in the 
instant case.  The Board finds that the mandates of the VCAA 
are met.  The veteran has been advised of VA's duties to 
notify and assist in the development of the claim.   A 
September 2002 letter from the RO (prior to the rating 
appealed) informed him of his and VA's responsibilities in 
claims development and of the type of evidence needed to 
establish his claim.  The initial rating decision in February 
2003 and an October 2003 statement of the case (SOC), 
notified the veteran of applicable laws and regulations, of 
what the evidence showed, and why a 0 percent rating was 
assigned.  The October SOC also properly provided notice as 
to the "downstream" issue of an increased rating.  See 
VAOPGCPREC 8-2003.  Regarding notice content, while the 
veteran was not advised verbatim to submit everything he had 
pertinent to his claim, the September 2002 letter asked him 
to either submit or identify any additional information or 
evidence.  This was equivalent to advising the veteran to 
submit everything he had pertinent to the claim.  There is no 
further duty to notify.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and asked him to submit or identify 
any medical evidence that would support his claim.  VA also 
arranged for an examination (by an audiologist) in January 
2003.  The Board has considered the assertion by the 
veteran's representative that the veteran should have been 
examined by an otolaryngologist.  Because the veteran has not 
appealed the denials of service connection for hearing loss, 
tinnitus, ear pain, and clogged ears, because he has not 
alleged any other impairment of function due to the left 
tympanic membrane perforation, and because the rating 
schedule provides no higher rating for a tympanic membrane 
perforation itself, the Board finds that an examination by a 
specialist would serve no useful purpose in this matter, and 
is not indicated.  The veteran has not identified any 
additional evidence not already obtained that is pertinent to 
his claim.  VA's notice and assistance obligations are met.  
No further notice or assistance to the veteran is required.  
He is not prejudiced by the Board's proceeding with appellate 
review.

II.  Factual Background

May 1995 treatment notes from Dr. R indicate that the veteran 
was gradually starting to lose his hearing.  He was not 
experiencing dizziness but was having some ringing and some 
difficulty understanding.  Physical exam showed that both 
ears were scarred but mobile.  An audiogram showed a mild, 
high frequency hearing loss.  

On his October 2003 Form 9, the veteran indicated that he had 
moderate ear pain every day.  

On January 2003 VA audiological evaluation, it was noted that 
the test results did not indicate a need for medical follow-
up.  The veteran reported that he sometimes has difficulty 
hearing his students and has great difficulty hearing when 
there was background noise. 

In a February 2004 letter, the veteran indicated that his 
eardrums were "busted in a fire mission", that he has scar 
tissue on both of them, and that he hears static all day.

III.  Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

The veteran's left tympanic membrane perforation is rated as 
0 percent under 38 C.F.R. § 4.87, Code 6211.  There is no 
other rating available under this code.     
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  In deciding whether to assign 
such a rating, factors to consider include the presence of 
frequent periods of hospitalization or marked interference 
with employment   38 C.F.R. § 3.321(b).

At the outset, it is noteworthy that the sole issue before 
the Board at this time is the matter of the rating for the 
veteran's left tympanic membrane perforation, of itself.  
While he and his representative have mentioned functional 
impairment due to hearing loss, tinnitus, ear pain, and 
clogged ears, the RO has considered, and denied, claims of 
service connection for such entities, and the veteran did not 
file a notice of disagreement with those denials.  Any 
disablement due to those various other disability entities of 
the ears may not be considered in determining the rating for 
the left tympanic membrane perforation.  

As noted, the noncompensable rating assigned for the left 
tympanic membrane perforation is the only schedular rating 
provided.  The veteran has not alleged any impairment other 
than that for which the RO denied service connection (and 
which denials he did not appeal).  Consequently, there is no 
basis for an increased (compensable) rating unless 
extraschedular factors are shown.  Extraschedular factors are 
neither shown nor alleged.  

The preponderance of the evidence is against the veteran's 
claim,  and it must be denied.  




ORDER

A compensable rating for left tympanic membrane perforation 
is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


